The Yice-Chancemor.
It is undoubtedly competent for a married woman to make a deed of real estate ; and the money here must be looked upon in the same light: for it is the avails of real estate. But a court of equity always watches ' such a transaction with care and jealousy. In this case the wife has just arrived at age; and the husband is still an infant. Here she parts with a considerable sum of„' money; and it is all she possessed. I do not mean to say a wife cannot do this ; but it must be, in every way, her own act. By the English practice, the wife must appear before the court and, apart from her husband, and without his coercion, require *573and authorize it. And in the present case, before I make any order, I think it my duty to see this is a transaction fair and * * clear of coercion. The wife must appear before me (and this can be done at chambers) and show that it is her own free and voluntary act. If she consents, I shall make an order that the money be paid over to the guardian, upon his giving ■security in this court as every guardian does who applies for the proceeds of a sale of his ward’s real estate under any decree or order. I cannot, for this purpose, recognize his bond given to the surrogate.